Citation Nr: 1544583	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-24 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for recurrent ulcer and cellulitis of the right lower extremity.

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity.

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity.

4. Entitlement to service connection for hypertension, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity.

5. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for low back pain, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity, and if so, whether service connection is warranted.
6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left leg condition, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity, and if so, whether service connection is warranted.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity.

8. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1975 to September 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.
In July 2015, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran had a VA examination in September 2013 regarding his claims for peripheral neuropathy of the lower and upper extremities secondarily due to his service-connected recurrent ulcer and cellulitis of the right lower extremity.   This VA examination, however, did not address the current level of severity of his service-connected disability.  In addition, the Veteran submitted in September 2014 a Disability Benefits Questionnaire (DBQ) from his private treating physician, Dr. K.R.  It is unclear whether the Veteran has any injuries attributable to his muscle injuries.  For example, the "no" box was checked that there were no symptoms related to his condition, but then "weakness, fatigue-pain", "impairment of coordination" and "uncertainty of movement" were checked in the affirmative.   Moreover, at his July 2015 hearing, the Veteran indicated that his condition had worsened.  Accordingly, a new VA examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Remand is required for issuance of a statement of the case (SOC) on the issues of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity; for peripheral neuropathy of the left lower extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity; connection for hypertension, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection low back pain, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity, and if so, whether service connection is warranted; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left leg condition, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity, and if so, whether service connection is warranted; peripheral neuropathy of the left upper extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity; and peripheral neuropathy of the right upper extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity.   In January 2015, the Veteran expressed disagreement with the January 2014 rating decision that discussed the claims; however, no SOC has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected recurrent ulcer and cellulitis of the right lower extremity.  Request that he provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records, if any, and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination reassessing his service-connected recurrent ulcer and cellulitis of the right lower extremity.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must annotate in the examination report that this has been accomplished. 

All pertinent symptomatology and findings associated with the Veteran's service-connected recurrent ulcer and cellulitis of the right lower extremity should be reported in detail to include the size area of the scars, and all other distinguishing characteristics.  In doing so, the examiner is asked to specifically identify: 

(a) the specific area in square inches affected by the service connected service-connected recurrent ulcer and cellulitis of the right lower extremity

(b) whether or not the scar is superficial,

(c) whether the scar causes limited motion, 

(d) whether the scar is associated with underlying soft tissue damage,

(e) whether the scar is unstable 

(f) whether the scar is poorly nourished with repeated ulceration, 

(g) whether the scar is tender or painful on examination, and/or

(h) whether the scar causes any limitation of function.

It is imperative that the examiner provide a comprehensive report affirmatively addressing each of these points.

The claims file and electronic record must be reviewed by the examiner in conjunction with the examination, with particular attention to the Veteran's statements as to the symptoms described with regard to service-connected recurrent ulcer and cellulitis of the right lower extremity.  All necessary tests and studies should be accomplished and all findings should be reported in detail. 

If neurologic effects are found, the examiner should set forth the nerve(s) involved and the extent of functional impairment. 

If orthopedic effects are found with regard to the right leg, the examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the right leg due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion and at what degree pain begins.
The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Further, please issue a SOC to the Veteran and his representative, addressing the issues of entitlement to service connection entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity; for peripheral neuropathy of the left lower extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity; connection for hypertension, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection low back pain, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity, and if so, whether service connection is warranted; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left leg condition, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity, and if so, whether service connection is warranted; peripheral neuropathy of the left upper extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity; and peripheral neuropathy of the right upper extremity, to include as secondary to recurrent ulcer and cellulitis of the right lower extremity.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

4. After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefits sought in connection with the claim remains denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




